Citation Nr: 0526055	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-42 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
residuals of a left shoulder injury, including a left 
clavicle fracture and degenerative arthritis.

2.  Entitlement to a compensable rating for residuals of 
fractures of the second and third metacarpal bones of the 
left hand.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1977.

This case initially came before the Board of Veterans' 
Appeals (Board) in July 2002, from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  Jurisdiction over this 
case was subsequently transferred to the VARO in Columbia, 
South Carolina, and that office forwarded the appeal to the 
Board.

In its October 1994 decision, the RO denied the veteran's 
claims for increased ratings for his service-connected left 
clavicle fracture and second and third left hand metacarpal 
bone fracture.  Subsequently, in February 1995, the RO 
granted a separately filed claim for service connection for a 
left shoulder disorder and assigned a 10 percent evaluation.  
Then, in November 1996, the RO found that it was clear and 
unmistakable error (CUE) to grant service connection with a 
separate evaluation for the left shoulder disorder in the 
February 1995 decision.  Rather, the degenerative arthritis 
should have been, and would thereafter be, considered part of 
the left clavicle fracture residuals.  The RO also increased 
the rating to 10 percent effective the date of the May 1992 
claim for service connection for the left shoulder disorder, 
and to 20 percent effective the date of the April 1994 date 
of the veteran's claim for a increased rating for his left 
clavicle fracture residuals.

In July 2002, the Board remanded the claim to schedule the 
veteran for a Travel Board hearing.  Later that month, 
however, the veteran indicated that he did not desire such a 
hearing, and the hearing request was therefore considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2004).  In October 
2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), the Board 
undertook additional development.  After that regulation was 
ruled invalid by the United States Court of Appeals for the 
Federal Circuit, the Board, in November 2003, remanded the 
claim for such development, including a new VA orthopedic 
examination to evaluate his left shoulder and left hand 
disorders.  The ordered development was accomplished by the 
Appeals Management Center (AMC), and the Board will now 
decide the claims.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

A hearing was held at the RO on a separate issue.  As the 
instant issues were not discussed, that hearing has not been 
listed on the title page.

The veteran appears to desire consideration of a claim for a 
total rating based on individual unemployability and an 
earlier effective date for the assignment of service 
connection for his cervical spinal disorder.  To the extent 
he desires consideration of these claims, he should indicate 
such with specificity to the RO.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's left shoulder abduction 
and flexion have consistently been to more than 25 degrees 
from the side and there is no evidence of ankylosis of 
scapulohumeral articulation or other impairment of the 
humerous.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's second and third 
metacarpal bone fracture residuals do not cause ankylosis or 
any limitation of range of motion, and there is no X-ray 
evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation higher 
than 20 percent for left shoulder injury residuals, including 
a left clavicle fracture and degenerative arthritis.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Plate I and Diagnostic 
Codes 5200 to 5203 (2004).

2.  The criteria have not been met for a compensable 
evaluation for residuals of fractures of the second and third 
metacarpal bones of the left hand.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5216 to 5227 (1994); 
Diagnostic Codes 5216 to 5230 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's November 2003 
remand, the AMC sent the veteran a March 2004 letter 
explaining VA's duties to notify and assist him with his 
claims for increased ratings for his left clavicle fracture 
and left hand second and third metacarpal bone fractures, and 
the veteran's rights and responsibilities in this regard.  VA 
did not take any adjudicative action until the AMC's November 
2004 supplemental statement of the case (SSOC).  Thus, in 
compliance with Pelegrini, VA provided VCAA notification to 
the veteran prior to its initial adjudicative action on his 
claim, with "initial" referring to VA's first adjudicative 
action after the Board's November 2003 remand.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's March 
2004 letter told the veteran it was still working on his 
claims for increased ratings for his left clavicle fracture 
and left hand metacarpal bone fractures, and indicated that 
he should send recent treatment records pertinent to his 
claimed disorders, including evidence showing that these 
disabilities had increased in severity.  An attachment to the 
letter entitled, "What is the Status of your Appeal and How 
you can Help," also indicated the respective 
responsibilities of the veteran and VA in obtaining this 
additional evidence.  The AMC also wrote: "If there is any 
other evidence or information that you think will support 
your appeal, please let us know.  If the evidence is in your 
possession, please send it to us."  Thus, the AMC's March 
2004 letter complied with all four elements of the notice 
requirement.  In addition, the AMC included in its November 
2004 SSOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).

Moreover, VA obtained all identified treatment records.  And, 
as directed by the Board, the AMC afforded the veteran a VA 
orthopedic examination to evaluate his left shoulder and left 
hand disorders.  There is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Legal Principles Applicable to Increased Ratings 
Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for both the left clavicle fracture and left hand 
metacarpal bone fractures in January 1985, and he did not 
appeal the assigned evaluations.  When the veteran was 
granted service connection for his left shoulder arthritis 
and assigned a 10 percent rating, he did not appeal this 
evaluation, which was subsequently made part of a single left 
shoulder disorder evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for the left shoulder injury residuals 
and left hand metacarpal bone fracture residuals is at issue, 
the present level of these disabilities is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Entitlement to a Rating Higher than 20 Percent for Residuals 
of a Left Shoulder Injury, Including a Left Clavicle Fracture 
and Degenerative Arthritis

The veteran's left shoulder injury residuals, which include 
degenerative arthritis established by X-ray findings, is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, for 
arthritis due to trauma.  DC 5010 provides that such 
arthritis should be rated as degenerative arthritis under DC 
5003.  DC 5003, in turn, provides that such arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The diagnostic code applicable to limitation of 
motion of the shoulder is DC 5201.  The ratings under that 
diagnostic code depend on whether the impaired joint is the 
veteran's major or minor shoulder.  The veteran's October 
1974 enlistment examination and other documents indicate that 
he is right handed; his disability therefore affects his 
minor shoulder.  DC 5201 provides for a 20 percent rating 
where motion is limited at the shoulder level or midway 
between side and shoulder level; and a 30 percent rating 
where motion is limited to 25 degrees from the side.

The veteran sustained a left shoulder injury, including a 
fractured left clavicle, from an in-service automobile 
accident.

At an April 1994 VA examination shortly after he filed his 
claim, the veteran complained of constant pain in his left 
shoulder and collar bone.  Examination of the left clavicle 
revealed no deformity.  There was tenderness in the left 
cervical paravertebral muscles and supraspinatus muscle.  
Anterior flexion and abduction were 70 degrees.  Internal and 
external rotation were 70 degrees with complaints of pain and 
stiffness in all movements.  Strength was poor.  X-rays of 
the left clavicle showed no residual evidence of the fracture 
and X-rays of the left acromioclavicular joint revealed mild 
arthritis.  

A December 1994 left shoulder MRI found "an almost but not 
quite complete tear of the rotator cuff tendon," with an 
osteophyte in the inferior surface of the distal clavicle.

At the March 1995 VA examination, the veteran stated that he 
could not raise his arm because of excruciating pain, and 
that he left various jobs because of neck and shoulder pain.  
The examiner could not completely evaluate rotation of the 
veteran's shoulder because the veteran angrily left the 
examination when asked to rotate his shoulder, but the 
examiner noted forward flexion 70 degrees, lateral flexion 70 
degrees, and that the veteran was unable to touch his head 
with his left arm.

An April 1995 VA Orthopedic Clinic examination worksheet 
indicates that examination of the veteran's left shoulder 
revealed tenderness on palpation around the acromioclavicular 
joint and supraspinatus tendon.  Abduction was to 60 degrees, 
flexion to 65 degrees, internal rotation to 28 degrees, 
external rotation to 54 degrees, extension to 10 degrees, and 
adduction to 15 degrees.  X-rays of the left shoulder showed 
marked degenerative changes of the acromioclavicular joint 
and a spur on the anterior edge of the acromion.

The May 2004 VA examination report indicated that the veteran 
had not had left shoulder surgery, that medication, two 
shoulder injections in 1994 and 1995 and physical therapy in 
1996 seemed to help his pain.  The veteran's main complaint 
was of pain in the upper trapezius.  The veteran described 
flare-ups involving his neck that incapacitated him for three 
or four days occurring twice per month.  The veteran 
indicated that he had not worked or participated in sports 
since 1994 due to his musculoskeletal injuries.  His left 
clavicle disorder did not affect his activities of daily 
living except during flare-ups.  On examination, there was 
left shoulder abduction to 45 degrees with pain throughout.  
Flexion of the left shoulder was to 30 degrees with pain 
throughout.  Internal and external rotation were to 45 
degrees with end of range pain.  X-rays of the left clavicle 
and shoulder showed degenerative changes at the 
acromioclavicular and sternal clavicular joints and, to a 
lesser extent, the glenohumeral joint.  In his comments, the 
examiner wrote that there was a discrepancy between the 
veteran's X-rays and measured range of motion, and that he 
therefore recommended basing the rating on objective findings 
because there was no objective evidence of painful 
functioning.  The examiner also wrote that the left clavicle 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.

In response to the May 2005 examination report, the veteran 
sent a June 2005 letter stating that the examination was 
biased, incomplete, and discussed irrelevant matters.

Based on the above, the veteran is not entitled to a rating 
higher than the 20 percent he is currently receiving for his 
left shoulder injury residuals.  The only higher rating 
available under DC 5201 for limitation of his minor arm is 
the 30 percent rating for limitation of motion to 25 degrees 
from the side, and the veteran's abduction and flexion, which 
measure motion of the arm from the side, see 38 C.F.R. 
§ 4.71a, Plate I (2004), has consistently been more than 
this.  Specifically, abduction and flexion were to 70 degrees 
in April and December 1994, and abduction to 60 degrees and 
flexion were to 65 degrees in April 1995.  And, even though 
abduction and flexion were reduced to 45 and 30 degrees, 
respectively, at the May 2004 VA examination, this was still 
more than the 25 degrees that would warrant a 30 percent 
rating under DC 5201.

In addition, the veteran is not entitled to a higher rating 
under any other potentially applicable diagnostic code.  
There is no evidence on any of the X-rays or examinations of 
ankylosis of scapulohumeral articulation, which could warrant 
a higher rating under DC 5200.  Nor is there evidence of 
other impairment of the humerus, which could warrant a higher 
rating under DC 5202.  And, the veteran is already receiving 
the highest schedular rating for impairment of the clavicle 
that he could receive under DC 5203, 20 percent.

Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  However, 
although the veteran described pain on motion and 
incapacitating flare-ups at the May 2004 VA examination, the 
VA examiner specifically found that the left clavicle range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance, and that there was no 
objective evidence of painful functioning.  There is 
therefore no evidentiary basis for a higher rating based on 
the DeLuca factors.

There is also no basis for an extraschedular evaluation, as 
the clinical evidence does not reflect that the service-
connected left shoulder disability, which has not required 
surgery, presents such an exceptional or unusual disability 
picture as to render the schedular standards inadequate.  38 
C.F.R. § 3.321(b)(1) (2004).

Finally, although the veteran accused the May 2004 VA 
examiner of bias, incompetence, and discussion of irrelevant 
matters, there is no evidence to support these assertions, 
and the Board finds that the examination conducted was 
appropriate and the examiner's conclusions were supported by 
the clinical evidence and based on an accurate factual 
recitation.  See Black v. Brown, 5 Vet. App. 177, 180 (1995); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a higher rating than the current 20 percent for his 
service-connected left shoulder injury residuals under any 
potentially applicable diagnostic code or based on any other 
factors.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the veteran's claim for a rating higher 
than 20 percent for left shoulder injury residuals must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


Entitlement to a Compensable Rating for Residuals of 
Fractures of the 
Second and Third Metacarpal Bones of the Left Hand

In addition to his left shoulder injury, the veteran also 
fractured the second and third metacarpal bones in his left 
hand in the above-noted in-service automobile accident.

The Board notes that the veteran is also service-connected 
for a left wrist fracture sustained in the same in-service 
accident.

At the April 1994 VA examination, examination of the left 
hand revealed slight deformity of the third metacarpal bone 
with some tenderness.  The range of motion and strength of 
the left hand was completely normal, as was the range of 
motion and strength of the wrist.  X-rays of the left hand 
revealed no residual evidence of the fractures of the 
metacarpal bone fractures.

At the May 2004 VA examination, the veteran complained of 
weakness in the left hand and wrist that caused him to drop 
things.  On examination, the veteran's hands appeared normal 
externally.  There was no ankylosis and he had good range of 
motion of all metacarpal phalangeal and interphalangeal 
joints.  He could touch his thumb to all digits.  He did not 
register any grip strength on the left hand.  X-rays of the 
left hand showed very minimal thickening of the mid portion 
of the third and fourth metacarpal bones and were otherwise 
negative.  In the diagnosis, the examiner wrote: "There are 
no objective findings to support a diagnosis of chronic left 
wrist or hand disorder."  Although the veteran described 
flare-ups of his left shoulder disorder, he did not note any 
flare-ups from any left hand disability.  There was also a 
finding that there was no additional limitation due to pain 
on use.

Effective August 26, 2002, well after the veteran filed his 
claim, VA amended the Schedule for Rating Disabilities, 38 
C.F.R. Part 4, by revising the evaluation criteria for 
ankylosis and limitation of motion of the fingers and thumb 
in order to assure that veterans diagnosed with these 
conditions receive consistent evaluations.  See 67 Fed. Reg. 
48784-01 (Jul. 26, 2002).  Generally, when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, and the prior 
version may be applied, if more favorable, to periods 
preceding and following the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 2000).  However, 
as demonstrated below, the veteran is not entitled to a 
compensable rating under either the old or new criteria.

Under both the old and new criteria, compensable evaluations 
are available for unfavorable and favorable ankylosis of 
single or multiple digits, and for limitation of motion.  See 
38 C.F.R. § 4.71a, DCs 5216 to 5227 (1994); 38 C.F.R. 
§ 4.71a, DCs 5216 to 5230 (2004).  However, there was no 
evidence of any ankylosis or limitation of motion on 
examination.  Moreover, there is no X-ray evidence of 
arthritis warranting a compensable evaluation under DCs 5003 
and 5010.  Thus, a compensable evaluation is not warranted 
for the left hand second and third metacarpal bone fracture 
residuals under the schedular criteria.

Nor is a compensable evaluation warranted under the DeLuca 
factors, discussed above.  Although the veteran complained of 
weakness in the left hand that caused him to drop things and 
did not register on the grip strength test, there was no 
evidence on examination of any functional impairment 
warranting a compensable rating.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to a compensable evaluation for his left hand second and 
third metacarpal bone fracture residuals under any 
potentially applicable diagnostic code or based on any other 
factors.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the veteran's claim for a compensable 
rating for left hand second and third metacarpal bone 
fracture residuals must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 20 percent for residuals 
of a left shoulder injury, including a left clavicle fracture 
and degenerative arthritis of the left shoulder, is denied.

The claim for a compensable rating for residuals of fractures 
of the second and third metacarpal bones of the left hand is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


